Citation Nr: 1818849	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease secondary to exposure to herbicides, including whether there was a clear and unmistakable error in the April 2012 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 through July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO originally denied the Veteran's claim for entitlement to service connection for ischemic heart disease secondary to herbicide exposure in an April 2012 rating decision.  Although the May 2014 rating decision noted the previous denial, the RO did not consider the claim on the basis of whether new and material evidence had been received.  The Veteran was not provided VCAA notice advising him of the need to submit new and material evidence to reopen his claim.  Moreover, the Veteran claims the initial denial in 2012 was clearly and unmistakably erroneous. Although this was discussed in the Statement of the Case, there was no VCAA letter on this aspect of his claim either.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice as to the requirement he submit new and material evidence to reopen his claim and how to substantiate a claim based on CUE.  

2.  The RO should consider whether any additional  development is deemed necessary in light of the Veteran's testimony before the Board. 

3.  Then, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


